Citation Nr: 0418890	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  00-00 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a chronic acquired left 
foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from March 1962 to June 1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  The RO denied entitlement to service connection 
for a left foot disorder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

In May 2003 the RO provided the veteran with a development 
letter which is only marginally consistent with the notice 
requirements of the VCAA on the issue of entitlement to 
service connection for a left foot disability, as clarified 
by Quartuccio, supra, in May 2003.  

The veteran in this case essentially contends that he has a 
current left foot disability that was incurred as a result of 
injury to the foot in service.  

A careful review of the veteran's service medical records 
discloses that he injured his left foot twice during service, 
once in 1962 and again in 1964.  More specifically, in a 
November 1962 service medical record, it was noted that he 
had injured his left foot three or four weeks prior, and that 
it had still not healed.  He complained of pain over the 
second left metatarsal.  X-rays of the foot showed no 
fracture.  

The service medical records also show that the veteran 
suffered a contusion of the left foot , sustaining trauma to 
the dorsum of the left foot while playing soccer in May 1964.  
He demonstrated moderate tenderness and swelling with 
hematoma formation of the dorsum of the left foot.  X-rays of 
the left foot were again negative.  He showed gradual 
resolution of signs and symptoms.  

The veteran's separation examination in June 1966 was 
negative for residuals of injury to the left foot.  

Then, in April 1982, the veteran submitted a claim of service 
connection for a disability of the right foot.  At a VA 
examination in June 1982, the examiner noted that service 
medical records referred to a left foot injury, but that the 
veteran insisted that the injury was definitely to his right 
foot.  June 1982 X-rays of the right foot were normal.

In a July 1982 rating decision, The RO denied entitlement to 
service connection for a claimed right foot disability, based 
on a finding that there was negative right foot pathology.

It was not until June 1998 that the veteran submitted a claim 
of entitlement to service connection for a left foot 
disability.  At that time, the veteran essentially asserted 
that he had current left foot pain that had had its onset 
during service.  

X-rays of the left foot in August 1998 and November 1998 were 
unremarkable, although a small osteophyte involving the 
Achilles tendon insertion was noted in August 1998.  


VA Outpatient treatment reports show that the veteran was 
treated in November 1998 for tinea pedis, described as a 
persistent itchy lesion of the left sole.  

The veteran submitted several lay statements from friends and 
family members, all of whom asserted that the veteran had 
favored his left foot for 30 years and had had pain in the 
left foot since that time.  

A May 1999 VA Podiatry Note indicated that the veteran had a 
bone spur on the metatarsal joint which caused pressure and 
pain on the top of the foot.  

July 1999 x-rays noted no significant interval change since 
August 1998.  The bony structures comprising the left foot 
were in normal alignment with no fracture or dislocation 
identified.  The joint spaces were well maintained, and the 
overlying soft tissues were within normal limits.  There were 
minimal degenerative changes present about the first 
tarsometatarsal joint.  

Outpatient treatment in April 2000, September 2000 and 
December 2000 noted continued complaints of left foot pain, 
with pain mainly over the distal, and medial aspects of the 
foot.  Pain was also noted under the ball of his foot, on the 
top forefoot and other times it felt like the whole foot was 
being chopped off.  The pain was described as sharp, burning 
and throbbing.  

In an October 2000 opinion, a VA doctor indicated that the 
veteran had chronic left foot pain due to an injury in 
service.  The doctor offered no rationale whatsoever for the 
opinion.  

Then, in a February 2002 letter to the RO, the veteran's 
private chiropractor opined that the veteran's current left 
foot complaints were more probable than not related to his 
foot injuries sustained in service.  The chiropractor based 
his opinion on a review of the veteran's service medical 
records and on his own professional opinion.  



The veteran was afforded a VA examination in May 2003.  The 
examiner noted a review of the veteran's service medical 
records, including the May 1962 and June 1964 injuries to the 
left foot.  The examiner also noted the veteran's contentions 
regarding his right foot in 1982.  The assessment was that of 
chronic left foot pain with intermittent swelling of the 
dorsum of his foot.  

The examiner noted that this had been evaluated extensively 
by orthopedics, neurology and podiatry with no definitive 
diagnosis.  The examiner opined that the picture presented 
was most suggesting of an inflammatory arthritis such as 
gout.  The examiner further opined that it was highly 
unlikely that the current left foot condition was in any way 
related to his injury in the service in 1964.  

Records reflect that less than a week after the VA 
examination in May 2003, the veteran was treated at an annual 
examination by a private doctor.  The private doctor 
submitted a statement indicating that his examination did not 
reveal any evidence of gout, based on his clinical 
evaluation.  

In light of the conflicting evidence in this case with regard 
to a likely etiology of the left foot disability, as well as 
the confusion regarding the current diagnosis of the left 
foot condition, the Board finds that the veteran must be 
afforded contemporaneous examination to ascertain whether he 
has current left foot disability that is at least as likely 
as not due to injury suffered in service.  He should also be 
afforded the opportunity to submit additional evidence 
pertinent to this issue.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  

Accordingly, the case is REMANDED to the VBA AMC for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his left foot 
symptomatology since service.  He should 
be requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, the VBA AMC should 
obtain all outstanding VA treatment 
reports.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the nature, 
extent of severity, and etiology of any 
left foot disorder(s) that may be 
present.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

Is it at least as likely as not that any 
left foot disorder(s) on examination 
is/are related to service on any basis, 
or if preexisting service, was/were 
aggravated thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of service 
connection for a chronic acquired left 
foot disorder.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim of entitlement to service connection for a chronic 
acquired left foot disorder, and may result in its denial.  
38 C.F.R. § 3.655 (2003).


	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

